Whitfield, J.,
delivered the opinion of the court.
The notice in this case was given by the appellant to the ap-pellee, the tax collector, in May, 1894. A careful examination and comparison of the act of 1894 (Laws, p. 29), and of the provisions of chapter 116, code of 1892, make it clear that from the first day of February to the first Monday in June, the assessment rolls are, in contemplation of law, £ £ in the hands of the assessor.” The words ‘£assessment rolls,” in this connection, mean the rolls as they are in the assessor’s hands while he is assessing, not the rolls as completed and approved by the board of supervisors. Such is their evident meaning, as shown by § 3751, code 1892, and the whole context. The construction which would make the words mean £i assessment rolls ’ ’ technically completed and approved within the meaning of the provisions of the law we are considering, is too strained, and results in confusion. As the £ £ assessment rolls ’ ’ thus defined in this connection were £iin the hands of the assessor ’ ’ in May, 1894, when the appellant£ £ discovered the property which had escaped taxation, ’ ’ the notice should have been given to the assessor, wherefore the decree is

Affirmed.